In re Columbian Chemicals Co.; — Defendant; Applying for Writ of Certiorari and/or Review Office of Workers’ Comp. Dist. 3, No. 02-03693; to the Court of Appeal, Third Circuit, No. WCW 03-00843.
Granted. Claimant cannot be allowed to benefit from a false statement in his claim form which clearly misled defendant not to object to venue. See Butler v. Martineaux, 97-2269 (La.11/26/97), 703 So.2d 575. Accordingly, defendant’s exception of improper venue is granted and the Office of Workers’ Compensation is instructed to transfer the case to a proper venue.